Citation Nr: 0945192	
Decision Date: 11/27/09    Archive Date: 12/04/09

DOCKET NO.  05-37 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD) for purposes of accrued benefits.

2.  Whether new and material evidence has been submitted to 
reopen a final disallowed claim for service connection for 
cause of the Veteran's death.  

3. Entitlement to service connection for the cause of the 
Veteran's death. 


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to 
September 1970. 

The Veteran died in May 2001.  The appellant seeks benefits 
as his surviving spouse.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a November 2001 rating decision by a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied 
entitlement to service connection for PTSD for accrued 
benefits purposes.  

The appeal also comes before the Board from a December 2004 
rating decision that denied a petition to reopen a final 
disallowed claim for service connection for the cause of the 
Veteran's death. 

The appellant testified before the Board sitting at the RO in 
March 2008.  A transcript of the hearing is associated with 
the claims file. 

In November 2008, the Board remanded the claims for further 
procedural development, and they are now before the Board for 
adjudication.  

In October 2009, the appellant's representative submitted 
additional evidence waiving initial RO consideration of the 
evidence.  The Board accepts that evidence for inclusion in 
the record.  See 38 C.F.R. § 20.800 (2009).


FINDINGS OF FACT

1.  The RO received the Veteran's claim for service 
connection for posttraumatic stress disorder in February 
2001.  The Veteran died in May 2001 prior to an initial 
decision on the claim. 

2.  Based on the evidence of record or in VA's possession at 
the time of death, the Veteran did not have a credible 
diagnosis of PTSD.  Symptoms of anxiety and depression were 
related to impairment caused by physical illness.  

3.  In November 2001, the RO denied service connection for 
the cause of the Veteran's death.  The appellant did not 
perfect a timely appeal, and the decision became final. 

4.  Since November 2001, evidence has been received that is 
new, not cumulative, relates to previously unsubstantiated 
facts necessary to substantiate the claim, and raises a 
reasonable possibility of substantiating the claim for 
service connection for the cause of the Veteran's death.  

5.  The cause of the Veteran's death listed on the death 
certificate was sepsis due to or as a consequence of 
cerebrovascular accident and arterioscelerotic cardiovascular 
disease.  

6.  During his lifetime, the Veteran had no service-connected 
disabilities. 

7.  A service-connected disability was not the primary or 
contributing cause of death. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for posttraumatic 
stress disorder for accrued benefits purposes have not been 
met.  38 U.S.C.A. §§ 1110, 1154, 5121 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.1000, 4.125 (2009). 

2.  New and material evidence has been received to reopen a 
final disallowed claim for service connection for the cause 
of the Veteran's death.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. §§ 3.104, 3.156(a), 20.302 (2009).

3.  The criteria for service connection for the cause of the 
Veteran's death have not been met.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1154 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309, 3.310, 4.125 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide and; (3) that the claimant is expected to provide.  
See 38 C.F.R. § 3.159(b)(1).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the 
agency of original jurisdiction.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

The Board will address additional notice and assistance 
requirements and compliance in the evaluation of each claim. 

Accrued Benefits

Although the Veteran's claim terminated with his death, VA 
regulations set forth a procedure for a qualified survivor to 
carry on, to a limited extent, a deceased veteran's claim for 
VA benefits by submitting a timely claim for accrued 
benefits.  38 U.S.C.A. § 5121; Landicho v. Brown, 7 Vet. App. 
42 (1994).  Periodic payments for VA benefits for which a 
veteran was entitled at time of death under existing ratings 
or decisions or those based on evidence in the file at death 
and due and unpaid may be paid upon the death of the 
veteran's spouse to the children of the deceased Veteran.  
38 U.S.C.A. § 5121.  Thus, while the claim for accrued 
benefits is separate from the claim for service connection 
filed by the veteran, the accrued benefits claim is 
derivative of the veteran's claim and the appellant takes the 
veteran's claim as it stood on the date of his death.  
Zevalkink v.  Brown, 102 F.3d 1236 (Fed. Cir. 1996).  An 
application for accrued benefits must be filed within one 
year after the date of a veteran's death.  38 C.F.R. § 3.1000 
(2008).  

In a February 1998 Administrative Decision, the RO determined 
that a valid common law marriage existed between the 
appellant and the Veteran effective in May 1996.  The 
appellant is the Veteran's surviving spouse.  

During his lifetime, the Veteran had no service-connected 
disabilities.  The RO received the Veteran's claim for 
service connection for posttraumatic stress disorder in 
February 2001.  The Veteran died in May 2001 prior to an 
initial decision on the claim.  The appellant's claim for 
accrued benefits was received in May 2001.  No notice of the 
requirements to substantiate a claim for accrued benefits was 
provided prior to the initial decision on the claim in 
November 2001.  The Appeals Management Center (AMC) provided 
a notice in December 2008 that discussed the requirements for 
eligibility to receive accrued benefits and the appellant's 
and VA's respective responsibility to obtain evidence 
relative to eligibility.  However, the requirements to 
substantiate three of the five elements of a claim for 
service connection were not provided.  

While the AMC's notice was issued after the rating decision, 
the Board finds that any defect with respect to the notice 
requirement is harmless error.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).  As a determination of service 
connection must be based only on the evidence in the file or 
in possession of VA at the time of death, the Board concludes 
that the error was not prejudicial to the appellant.  
Subsequent to the notice, the AMC provided a statement of the 
case in July 2009 with an opportunity to respond.  The 
appellant submitted additional argument in August 2009 
relevant to diagnoses of the Veteran's disabilities and 
relationships between the disabilities and events in service.  
Although the statement of the case may not substitute for 
adequate pre-decisional notice, the Board concludes from the 
appellant's statements that she had actual knowledge of the 
criteria for service connection for PTSD for accrued benefits 
purposes and that any notice errors did not affect the 
essential fairness of the adjudication.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there are 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
chronic.  Continuity of symptomatology is required only where 
the condition noted during service is not, in fact, shown to 
be chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310.  Secondary service connection 
is permitted based on aggravation; compensation is payable 
for the degree of aggravation of a non-service-connected 
disability caused by a service-connected disability.  Allen 
v. Brown, 7 Vet. App. 439 (1995).  Establishing service 
connection on a secondary basis requires evidence sufficient 
to show: (1) that a current disability exists; and (2) that 
the current disability was either caused or aggravated by a 
service-connected disability.

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition in accordance with 
38 C.F.R. § 4.125(a) (i.e., the diagnosis must comply with 
the Fourth Edition of the Diagnostic and Statistical Manual 
of Mental Disorders, 1994 (DSM-IV)); credible supporting 
evidence that the claimed in-service stressor occurred; and a 
link, established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  See 38 
C.F.R. §§ 3.304(f), 4.125; see also Cohen v. Brown, 10 Vet. 
App. 128, 140 (1997). 

Under DSM-IV, a stressor is a traumatic event in which both 
of the following were present: (1) the person experienced, 
witnessed, or was confronted with an event or event that 
involved actual or threatened death or serious injury, or 
threat to the physical integrity of self or others; and (2) 
the person's response involved intense fear, helplessness, or 
horror.   

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy," as established by recognized 
military combat citations or other official records.  If the 
evidence establishes that the veteran engaged in combat with 
the enemy and the claimed stressor is related to that combat, 
the veteran's lay statements alone may establish occurrence 
of the claimed in-service stressor, in the absence of clear 
and convincing evidence to the contrary, as long as the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service.  38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); see Zarycki v. 
Brown, 6 Vet. App. 91, 98 (1993).  If, however, VA determines 
either that the veteran did not engage in combat with the 
enemy or that the veteran did engage in combat, but that the 
alleged stressor is not combat related, the veteran's lay 
testimony, by itself, is not sufficient to establish the 
occurrence of the alleged stressor.  Instead, the record must 
contain service records or other probative evidence 
supporting his allegations.  Id. 

A veteran seeking service connection for PTSD may not rely on 
mere service in a combat zone to support a diagnosis of PTSD.  
A stressor must consist of an event during such service that 
is outside the range of usual human experience and such that 
would be markedly distressing to almost anyone, such as 
experiencing an immediate threat to one's life or witnessing 
another person being seriously injured or killed.  It is the 
distressing event, not mere presence that constitutes a valid 
stressor.  Zarycki v. Brown, 6 Vet. App. 91, 99 (1994).  
Service in a combat zone is stressful to some degree to all 
who are there, whatever their duties or experiences.  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991); see also VAOPGCPREC 
12-99 (Oct. 18, 1999) (cited at 65 Fed. Reg. 6257 (2000)) 
("the phrase 'engaged in combat with the enemy,' as used in 
38 U.S.C. § 1154(b), requires that a veteran have 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality").  

The occurrence of an event alleged as the "stressor" upon 
which a PTSD diagnosis is based (as opposed to the 
sufficiency of the alleged event to cause PTSD) is an 
adjudicative determination, not a medical determination.  
Zarycki v. Brown, 6 Vet. App. 91, 97-98 (1993). 

The Veteran served in the U.S. Army with qualifications as a 
light air defense artillery crewmember.  The Veteran's Report 
of Transfer or Discharge (DD-214) showed that he was assigned 
to Battery B, 1st Battalion, 44th Artillery Regiment with 
service in the Republic of Vietnam from July 1969 to 
September 1970.  The Veteran did not receive any personal 
combat awards or badges.  

In a November 1968 induction medical history questionnaire, 
the Veteran noted that he had experienced nervous trouble 
prior to service.  The military's physician's comments on the 
history are illegible but he did not note any psychiatric 
abnormalities.  In May 1969, prior to deployment to Vietnam, 
the Veteran sought "mental hygiene" treatment.  An examiner 
noted the Veteran's report of having killed a man prior to 
service and that a buddy was serving time for it.  There is 
no record of further examination or treatment for this issue.  
The remainder of the service treatment records including a 
September 1970 discharge physical examination and a March 
1977 Army Reserve enlistment examination are silent for any 
symptoms, diagnoses, or treatment for any psychiatric 
disorders.  

In an August 2000 statement, the Veteran reported that he had 
been diagnosed with heart failure and a vascular disorder in 
1991.  Private medical records showed that the Veteran 
experienced a hypertensive crisis and underwent heart 
catheterization in 1993 and a cerebrovascular accident in 
1994.  The Veteran underwent VA examinations in 1994 and 
1995.  Treatment for cardiovascular disorders will be 
discussed in more detail below.  However, the treatment 
records through March 1999 are silent for any symptoms or 
diagnoses of any psychiatric disorders.  

In March 1999, a VA nurse practitioner (NP) and a VA 
physician performed a history and physical examination upon 
admission to a VA hospital for a declining functional status 
with multiple disorders.  The Veteran's spouse requested that 
he be evaluated for depression and PTSD but the Veteran 
stated that he could improve on his own.  The examiners noted 
a questionable history of violent behavior involving an 
altercation with a physician.  The examiners noted 
"anxiety" and "rule/out depression/PTSD" in the list of 
initial impressions.    

The same month, a clinical psychologist performed a 
neuropsychiatric evaluation and noted substantial mental and 
physical impairment from the cerebrovascular accident.  He 
noted that the Veteran was resentful and depressed with his 
loss of independence and certain aspects of his marital 
relationship.  Another VA physician performed a mental health 
consultation.  The physician noted that the Veteran was alert 
and cooperative but pessimistic about his present and future 
level of activity.  The physician noted that he reviewed the 
Veteran's military history with him but that the depression 
was related to his present physical challenges including 
right side hearing and vision loss and impaired ability to 
ambulate.  The physician diagnosed reactive depression with 
no discussion of any specific events in service.  

In an April 1999 hospital discharge summary, a VA nurse and 
the attending physician noted that the Veteran had a long 
history of alcohol, tobacco, and substance abuse as well as 
stroke, seizure disorder, hypertension, and cardiovascular 
disease.  The clinicians noted that the Veteran was a Vietnam 
era combat veteran and listed a discharge diagnosis of PTSD 
with depression with no discussion of symptoms, events in 
service, or rationale.  It is not clear whether the diagnosis 
was based on their examination or a report from another 
clinician.   

After discharge from the hospital in April 1999, a VA social 
worker interviewed the Veteran, his spouse, and members of 
her family.  The Veteran reported insomnia, depression, and 
anger because of the limitations imposed by the stroke 
including a loss of independence.  The Veteran's spouse 
mentioned Vietnam experiences and that the Veteran had never 
received any counseling.  The Veteran specifically declined 
screening for PTSD but was amenable to counseling regarding 
mood, reaction to his disability, and marital issues.  The 
Veteran received VA outpatient care for the next six months, 
but there is no record of any further counseling.  

In October 1999, a VA research assistant (RA) performed a 
PTSD screening using a preformatted questionnaire.  The RA 
noted the Veteran's responses by checking or inserting short 
answers.  The Veterans reported serving in a war zone, 
receiving incoming fire, observing others torturing 
prisoners, mutilating enemy bodies, and hanging civilians.  
The Veteran reported traumatic experiences including killing 
the enemy and watching friends die.  He reported severe 
anxiety, re-experiencing traumatic events through memory, 
insomnia, survivor guilt, homelessness, anger, and prejudice 
against non-Americans.  The RA also checked entries for 
alcohol, tobacco, and substance abuse, verbal and physical 
abuse as both victim and perpetrator.  At the conclusion of 
the report, the RA noted that the Veteran did not want to be 
screened for PTSD.  The Veteran's spouse stated that the 
Veteran did not want to give up marijuana use.  The screening 
was countersigned by a physician without comment, diagnosis, 
or follow-up examination.

The claims file contains records of VA care through May 2001.  
However, the last in-person treatment encounter was in 
February 2001 when a physician noted that the Veteran had 
experienced additional cerebrovascular accidents and was no 
longer able to speak.  There were no records of examination 
or treatment for any psychiatric disorders including PTSD or 
depression from October 1999 to May 2001.  

The Board notes that since the date of death, the appellant 
submitted additional evidence relevant to PTSD.  This 
evidence will be considered below but is not for 
consideration for the purposes of accrued benefits as it was 
not of record or in VA's possession at the time of death.  

In November 2008, the Board remanded the claim for issuance 
of a statement of the case.  As the AMC issued the statement 
of the case in July 2009, the Board concludes that there has 
been substantial compliance with the remand order.  See 
Stegall v. West, 11 Vet. App. 268, 271 (1998). 

The Board concludes that service connection for PTSD for 
accrued benefits purposes is not warranted because there is 
insufficient credible evidence of a diagnosis of PTSD in the 
claims file or in VA's possession prior to the Veteran's 
death.  The Board acknowledges the limited service personnel 
information in the file regarding the Veteran's service in 
Vietnam.  However, the Board concludes that the Veteran 
likely experienced some unspecified combat action because he 
was assigned to an artillery unit operating in the field.  
However, there is no description by the Veteran or by a 
clinician of any specific traumatic events.  Service and post 
service treatment records are silent for any symptoms of a 
psychiatric disorder prior to 1999.  

The probative value of medical evidence is based on the 
medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion that the physician reaches.  As true 
with any piece of evidence, the credibility and weight to be 
assigned to these opinions are within the province of the 
Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 
470-71 (1993).  A mere transcription of lay history, 
unenhanced by any additional medical comment by the 
transcriber, does not become competent medical evidence 
merely because the transcriber is a medical professional.  
LeShore v. Brown, 8 Vet. App. 406, 409 (1995); see also 
Reonal v. Brown, 5 Vet. App. 458, 461 (1993) and Elkins v. 
Brown, 5 Vet. App. 474, 478 (1993).  Medical evaluation that 
is merely a recitation of veteran's self-reported and 
unsubstantiated history has no probative value.  Sanchez-
Benitez v. West, 13 Vet. App. 282 (1999); Swann v. Brown, 5 
Vet. App. 229 (1993); Godfrey v. Brown, 8 Vet. App. 113 
(1995); Reonal and LeShore, supra.

If a Veteran has received a diagnosis of PTSD from a 
competent medical professional, VA must assume that the 
diagnosis was made in accordance with the appropriate 
psychiatric criteria in regard to the adequacy of the 
symptomatology and the sufficiency of the stressor.  Cohen v. 
Brown, 10 Vet. App. 128, 153 (1997).  VA can only reject such 
a diagnosis on a finding that the preponderance of the 
evidence is against (1) the PTSD diagnosis, (2) the 
occurrence of the in-service stressor, or (3) the connection 
of the current condition to the in-service stressor.  The 
adequacy of a stressor, sufficiency of symptomatology, and 
diagnosis are all medical determinations.  Cohen, 143-44.

The Board places low probative weight on the listing of the 
diagnosis of PTSD with depression on the April 1999 hospital 
discharge summary.  In the admission physical examination, 
the attending physician noted that the possibility of PTSD 
should be investigated based on a request by the Veteran's 
spouse.  The Veteran was examined by two physicians who noted 
the Veteran's anxiety and depression were related to the 
limitations imposed by his physical disorders and lack of 
independence.  Neither examiner noted any reports of 
traumatic events in service or related any symptoms to events 
in service.  Neither physician diagnosed PTSD.  There is no 
record of a clinical examination by a mental health 
professional that addresses the relevant DSM-IV symptoms, 
association of those symptoms to specific traumatic events in 
service, and a diagnosis of PTSD.  The Board places low 
probative weight on the bare listing in the discharge summary 
of a diagnosis of PTSD without explanation or rationale.   
Furthermore, after discharge from inpatient care, the Veteran 
was examined by a social worker who also noted the Veteran's 
symptoms were related to physical incapacity and that the 
Veteran declined screening for PTSD but was amenable to 
counseling regarding mood, reaction to his disability, and 
marital issues. 

The Board also places low probative weight on the record of 
PTSD screening by a VA research assistant in October 1999.  
The interview consisted of scripted, leading questions with 
checked-off or short answer responses.  The Board concludes 
that some responses such as mutilation of bodies, torturing 
prisoners, and hanging civilians are not credible as they are 
not consistent with the nature and circumstances of service 
as a crewmember of an artillery unit.  At the conclusion of 
the interview, the research assistant noted that the Veteran 
did not wish to be screened for PTSD.  Moreover, after review 
by a supervising physician, no diagnosis was noted and no 
follow-up examination or care was provided.  There was no 
further mention of PTSD or any treatment for psychiatric 
symptoms in VA records from October 1999 until the Veteran's 
death in May 2001.  

As the record showed that the Veteran experienced anxiety and 
depression, VA must consider whether service connection is 
warranted for these symptoms and disorders in addition to 
PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the 
scope of a mental health disability claim includes any mental 
disability that may reasonably be encompassed by the 
claimant's description of the claim, reported symptoms, and 
the other information of record).  In this case, the greater 
weight of credible medical evidence from examining physicians 
in March 1999 showed that the Veteran's depression and 
anxiety were related to his physical disorders and not to 
events in service.  

The weight of the credible evidence demonstrates that the 
Veteran did not have a diagnosis PTSD that met the 
requirements of the applicable regulations and mental health 
diagnostic standards and that his symptoms of depression and 
anxiety were related to loss of function and independence 
caused by cardiovascular disease and residuals of multiple 
cerebrovascular accidents.  As the preponderance of the 
evidence is against this claim, the "benefit of the doubt" 
rule is not for application, and the Board must deny the 
claim.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Service Connection for the Cause of Death

In the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits, VA must provide notice that 
includes (1) a statement of the conditions, if any, for which 
a veteran was service connected at the time of his death; 
(2) an explanation of the evidence and information required 
to substantiate a DIC claim based on a previously service-
connected condition; and (3) an explanation of the evidence 
and information required to substantiate a DIC claim based on 
a condition not yet service connected.  Hupp v. Nicholson, 21 
Vet. App. 342, 352-53 (2007).  

In the context of a petition to reopen a final disallowed 
claim, VA must notify a claimant of the evidence and 
information that is necessary to reopen a previously denied 
claim, and must notify the claimant of the evidence and 
information that is necessary to establish entitlement to 
service connection.  Kent v. Nicholson, 20 Vet. App. 1 
(2006).  

Further, VA must review the information and the evidence 
presented with the claim and provide the claimant with notice 
of what information and evidence not previously provided, if 
any, will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded. Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

The Veteran died in May 2001.  The cause of death listed on 
the death certificate was sepsis due to or as a consequence 
of cerebrovascular accident and arterioscelerotic 
cardiovascular disease.  At the time of his death, the 
Veteran had no service-connected disabilities.  The Veteran 
was receiving a nonservice-connected pension with special 
monthly pension for aid and attendance.   

The RO received the appellant's claim for DIC including 
service connection for the cause of the Veterans' death in 
May 2001.  In November 2001, the RO denied service connection 
for cause of death.  The RO concluded that the cause of death 
was not related to any aspect of service including exposure 
to herbicides.  The appellant submitted a notice of 
disagreement in October 2002, and the RO provided a statement 
of the case in June 2003.  The appellant submitted a 
substantive appeal in November 2003 that was untimely, and 
the RO decision became final.  38 U.S.C.A. § 7105.  However, 
the RO construed the appellant's response as a petition to 
reopen the claim.  

In April 2004, the RO provided a notice that discussed the 
requirements for new and material evidence but referred to 
the claim for accrued benefits and did not provide the reason 
for the previous denial.  The notice did not advise the 
appellant that the Veteran had no service-connected 
disabilities at the time of his death and only generally 
noted the criteria for establishing the cause of death due to 
a condition not yet service-connected.  In November 2008, the 
Board remanded the claim in part for the RO to provide 
adequate notice.  In December 2008, the AMC provided notice 
that did not meet the requirements for a petition to reopen a 
claim for DIC including service connection for the cause of 
death.  The notice did not provide the criteria for new and 
material evidence, the reason for the previous denial, notice 
that the Veteran had no service-connected disabilities, and 
the criteria for service connection for a disorder not yet 
service connected.  In order to determine whether to proceed 
with the adjudication, the Board will examine whether the 
errors were prejudicial to the appellant and affected the 
essential fairness of the adjudication. 

In this case, the Board finds that the notice errors did not 
affect the essential fairness of the adjudication.  In 
written statements and at a March 2008 Board hearing, the 
appellant contended that the Veteran had PTSD related to 
events in service and that the disorder was a contributory 
cause of death.  The appellant submitted a copy of a VA 
record that showed the status of the Veteran's service and 
nonservice-connected disabilities.  The appellant also 
identified or submitted evidence related to a current 
diagnosis of the Veteran's disabilities and suggested 
relationships between the disabilities and events in service.  
Therefore, the Board concludes that the appellant had actual 
knowledge of the Veteran's service-connected disability 
status and of the requirements to establish service 
connection.   The appellant also acknowledged that new and 
material evidence was necessary to reopen the final 
disallowed claim.  Regrettably, a July 2007 supplemental 
statement of the case cited the criteria for new and material 
evidence that was effective at the time of the original claim 
and not the criteria in effect at the time of the petition to 
reopen the claim.  However, as the Board will grant the 
petition to reopen the claim, any notice error regarding the 
criteria for new and material evidence did not affect the 
essential fairness of the adjudication.  

A remand by the Board confers on the appellant, as a matter 
of law, the right to compliance with the remand instructions, 
and imposes upon the VA a concomitant duty to ensure 
compliance with the terms of the remand.  See Stegall v. 
West, 
11 Vet. App. 268, 271 (1998).  Here, the AMC's notice did not 
comply with the Board's instructions.  However, the Board 
concludes that the notice errors are not prejudicial and 
based on this post-remand review, that the failure to comply 
with the remand instructions is also not prejudicial.  

In addition, VA has obtained all relevant, identified, and 
available evidence and has notified the appellant of any 
evidence that could not be obtained.  Thus, the Board finds 
that VA has satisfied both the notice and duty to assist 
provisions of the law.

VA may reopen and review a claim that has been previously 
denied if new and material evidence is submitted.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).

New evidence is existing evidence not previously submitted to 
agency decision makers.  Material evidence is existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and it must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

In evaluating an application to reopen a claim for service 
connection, the Board examines the evidence submitted since 
the last final disallowance of the claim.  Evans v. Brown, 9 
Vet. App. 273, 285 (1996).  For purposes of the new and 
material evidence analysis, the credibility of the evidence 
is presumed.  Justus v. Principi, 
3 Vet. App. 510, 512-513 (1992).

Since the final decision that denied service connection for 
the cause of death in November 2001, VA received the 
following evidence:  records of private medical care in 1994 
and 1998; additional VA inpatient and outpatient treatment 
records from April 1999 to 2001; internet news articles and a 
VA information sheet relevant to psychiatric symptoms and 
physical illness; statements by the appellant and a friend of 
the Veteran relevant to the Veteran's military service and 
observed symptoms; and two redacted Board decisions on 
appeals by other veterans.  The appellant also provided lay 
testimony at a March 2008 Board hearing.  

The Board concludes that the evidence received is new as it 
had not been previously considered by adjudicators.  The 
evidence is material to the issue of service connection for 
the cause of death as it is relevant to establishing service 
connection for a disorder not previously considered, 
specifically PTSD, and to establish that disorder as a 
contributing cause of death.  The evidence is presumed 
credible for the purposes of new and material analysis and 
raises a reasonable possibility of substantiating the claim.  
Therefore, and to this extend only, the Board grants the 
petition to reopen the claim and will proceed to adjudicate 
the appeal on the merits.  

Adjudication of the appellant's claims do not end with the 
determination that new and material evidence has been 
received.  The matter must now be addressed on a de novo 
basis.  Because the appellant and her representative have had 
opportunity to address the merits of these claims, the Board 
may proceed with a final adjudication of the merits of the 
claims because there is no prejudice to the veteran.  Bernard 
v. Brown, 4 Vet. App. 384, 393 (1993).

To establish service connection for the cause of a veteran's 
death, evidence must show that a disability incurred in or 
aggravated by military service either caused or substantially 
or materially contributed to the veteran's death.  For a 
service-connected disability to be the cause of death, it 
must be singly or with some other condition be the immediate 
or underlying cause, or be etiologically related.   For a 
service-connected disability to be a contributing cause, it 
is not sufficient to show that it casually shared in 
producing death, but rather there must be a causal 
connection.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. 
§ 3.312.

As previously noted, the cause of death listed on the death 
certificate was sepsis due to or as a consequence of 
cerebrovascular accident and arterioscelerotic cardiovascular 
disease.  The Board refers to the criteria for establishing 
service connection on a direct, presumptive, or secondary 
basis as provided in the previous section.  

Service treatment records are silent for any symptoms, 
diagnoses, or treatment for hypertension, cardiovascular 
disease, or stroke.  In an August 2000 statement, the Veteran 
reported that he had been diagnosed with heart failure and a 
vascular disorder in 1991.  Private medical records showed 
that the Veteran experienced a hypertensive crisis and a 
myocardial infarction and underwent heart catheterization in 
1993 and experienced a cerebrovascular accident in 1994.  

The Veteran underwent VA examinations in 1994 and 1995.  The 
examiner in November 1994 noted that the stroke followed a 
bout of drinking with high blood pressure and later resulted 
in complications including left side weakness and deep vein 
thrombosis of the leg.  In May 1995, another VA examiner 
noted that the Veteran had no improvement in left side 
function.  The Veteran used a walker and wheelchair, could 
not operate an automobile, and required an attendant for 
several activities of daily living.  The Veteran also 
displayed symptoms of depression related to his immobility.  
Private treatment records from March 1998 to November 1999 
showed that the Veteran was diagnosed with severe peripheral 
arteriosclerotic vascular disease with left superficial 
femoral and popliteal obstruction.  The Veteran underwent a 
saphenous vein bypass and continued to display weakness and 
short term memory loss.  In November 1999, a physician 
diagnosed chronic obstructive pulmonary disease and noted 
that the Veteran had a history of tobacco abuse.  None of the 
VA or private physicians noted any events in service or 
associated any of the disorders to service.  

In March 1999, the Veteran was hospitalized at a VA facility 
to evaluate his declining physical functional status.  In an 
April 1999 discharge summary, the attending physician noted 
that in addition to a history of hypertension and smoking, 
the Veteran also had a history of alcohol and crack cocaine 
abuse and had received detoxification treatment at VA 
facilities in 1990.  There are no clinical records of this 
treatment in the claims file.  The physician also noted that 
the Veteran had experienced seizures after the stroke.  None 
of the examiners noted any relationship between the 
cardiovascular diseases and any event in service.  The 
Veteran was evaluated for anxiety, depression, and PTSD, and 
the Board refers to the discussion of the results of these 
examinations provided in the previous section of this 
decision.  Private treatment records showed that the Veteran 
was again hospitalized in January 2001, April 2001, and May 
2001.  The Veteran died during the last period of 
hospitalization.  The cause of death was noted by his 
attending physician as sepsis due to or as a consequence of 
cerebrovascular accident and arterioscelerotic cardiovascular 
disease.  

The Board concludes that service connection for the cause of 
the Veteran's death, including sepsis, cardiovascular 
disease, and arteriosclerotic vascular disease, is not 
warranted on a direct or presumptive basis because the weight 
of credible evidence is that the diseases first manifested 
many years after service and are not related to any aspect of 
service.  Service treatment records are silent for any 
symptoms or diagnoses of these diseases.  Throughout the 
course of treatment since 1993, none of the clinicians or 
examiners noted any events in service or any relationship of 
the Veteran's vascular or respiratory diseases to any aspect 
of service.  

Even though the Board denied service connection for PTSD for 
accrued benefits purposes, the appellant contends that the 
Veteran had PTSD and that the disorder aggravated the 
Veteran's cardiovascular disease.  The Board will again 
assess whether service connection for an acquired psychiatric 
disorder including PTSD is warranted based on the entire 
record, and if so, whether a service-connected psychiatric 
disorder was a contributing cause of death or whether the 
cause of death should be service-connected based on the basis 
of aggravation by a service-connected psychiatric disorder.  

In statements from the appellant and a friend of the Veteran 
received in January 2003 and June 2008, in a March 2008 Board 
hearing, and in an August 2009 substantive appeal, the 
appellant and the friend noted that the Veteran's behavior 
changed following his service in Vietnam.  They noted that he 
had become angry, hostile, bitter, could not hold a job, and 
abused alcohol and drugs.  The appellant recited the criteria 
from DSM-IV and noted that she observed all the symptoms in 
the Veteran.  The appellant also called attention to the VA 
treatment records in March 1999, April 1999, and October 1999 
regarding examinations and screening for psychiatric symptoms 
previously discussed in the section above.  

The Board concludes that service connection for an acquired 
psychiatric disorder including PTSD, anxiety, and depression 
is not warranted.  The Board places less probative weight on 
the diagnosis of PTSD listed in the April 1999 hospital 
discharge summary and in the October 1999 PTSD screening for 
reasons previously discussed.  The Board places greater 
probative weight on the reports of two physicians in March 
1999 who examined the Veteran and determined that his anxiety 
and depression were related to the impairment imposed by his 
strokes and cardiovascular diseases.  

The Board acknowledges that the appellant and the friend are 
competent to report on the behavioral symptoms they observed 
in the Veteran since his return from duty in Vietnam and the 
appellant's sincerely held belief that those symptoms were 
related to his service.  The Board considered whether this 
lay evidence constitutes competent and credible evidence of 
etiology in this particular case.  Lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition; (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing the symptoms at the time support at later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (Fed. Cir 2006).  

The Board places some probative weight on the behavioral 
observations of the appellant and the friend but notes that 
these behaviors may have many causes including the Veteran's 
documented substance abuse and physical impairments.  The 
Board places less probative weight on the appellant's report 
that the Veteran experienced all the symptoms listed in DSM-
IV for PTSD because many of the symptoms were not observed or 
discussed by physicians in the March 1999 examinations or 
reported to clinicians by the Veteran during his lifetime.  
The Board also concludes that the diagnosis and etiology of a 
psychiatric illness is a complex matter, requiring medical 
expertise.  As a layperson, the appellant and the friend do 
not possess the necessary knowledge of medical principles, 
and their assertions, standing alone, are not probative as to 
the etiology of the psychiatric symptoms.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Furthermore, lay 
statements of the etiology of the anxiety and depression are 
not competent because they do not correspond to a credible 
contemporary or later medical diagnosis.

The Board acknowledges the articles and redacted Board 
decisions submitted by the appellant for the proposition that 
anxiety disorders including PTSD can aggravate physical 
disorders such as hypertension and cardiovascular disease.  
As the Board concludes that service connection is not 
warranted for an acquired psychiatric disorder including 
PTSD, anxiety, or depression, the Board need not develop 
additional evidence or reach a decision on whether the causes 
of death - sepsis, cardiovascular disease, and 
arteriosclerotic vascular disease - were secondary to the 
psychiatric disorder or that any psychiatric disorders were 
primary or contributing causes of death.  

The weight of the credible and probative evidence 
demonstrates that the diseases listed as the cause of the 
Veteran's death first manifested many years after service and 
are not related to any aspect of his active service.  
Therefore, a service-connected disability was not the primary 
or a contributing cause of the Veteran's death.   As the 
preponderance of the evidence is against this claim, the 
"benefit of the doubt" rule is not for application, and the 
Board must deny the claim.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

(CONTINUED ON NEXT PAGE)





ORDER

Service connection for posttraumatic stress disorder (PTSD) 
for purposes of accrued benefits is denied.

New and material evidence has been submitted to reopen a 
final disallowed claim for service connection for cause of 
the Veteran's death, and to this extent only, the appeal is 
granted. 

Service connection for the cause of the Veteran's death is 
denied.  



____________________________________________
K.J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


